Title: From Benjamin Franklin to Noble Wimberly Jones, 3–21 April 1769
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Sir
London April 3d [-21] 1769
I received duely your favour of December 24th with the Address of your Commons House of Assembly to the King. I directly waited on Lord Hillsborough Secretary of State for American Affairs, and delivered it to him to be presented to his Majesty, which he assured me he would do immediately, and I understand he has transmitted the Answer to your Governor this is the present Channel of Communication chosen by his Lordship who seems to think Agents unnecessary (perhaps troublesome) and says all applications from the Colonies to Government here ought to be thro’ the hands of the Respective Governors, and thro’ the same hands The Assemblies should receive the Answers. But I apprehend America, will in many Cases find this new Mode inconvenient and perhaps not readily come into it. As your Address was on Business of a Publick and very important kind, it was necessary it should be communicated to the Secretary of State and by him be laid before the King, I could not with propriety present it my Self as I might have done if it had been meerly an Address of Compliment.
The Resolutions and Address proposed by his Lordship and by the Duke of Bedford of which I send you a Copy passed both Houses and the King in his Answer to the address has promised to give the Orders they request of him. They did not pass without opposition in the Commons, several of our Friends spoke warmly against them, some of the arguments used you will see in a printed Speech, of which I send you a copy.
It was as well that you did not send Petitions to the Lords and Commons, they would not have been received if they Contained any Expressions denying the right of Parliament to tax us. Pensilvania, and New York, are the only Provinces who have Petitioned Parliament, and their Petitions have been refused.
The Agents however, have done their utmost by Seperate Sollicitations to Obtain a Repeal of the Injurious Acts, but hitherto in vain And we are told, it is not to be expected this Sessions. Hints are indeed given, that if every thing remains quiet in America, possibly, they may be repealed next Year and probably none of the like Kind will ever be made hereafter, but the Possibilities and Probabilities are not much relyd on by our Friends who think that if we bear without Complaining another Year, it will be supposed that we may bear forever, and all thoughts of repealing will be dropt.
Certainly nothing can be of more Importance to the Welfare of the whole British Empire than what you recommend, a Restoration of that Harmony which heretofore subscribed [sic] between the Mother Country and its Colonies. The Agents earnestly wish it and will endeavour it by all possible means consistent with the just rights and essential Privileges of their Constituents.
The Secretary at War, on occasion of continuing the Act for Quartering Troops in America talk’d of proposing a Clause for enabling the Officers in case of Necessity to quarter the Soldiers in private Houses. This alarmed us greatly as it would always be in the Power of the Military to create the Necessity by bringing more Troops to any Place they had a mind to distress, than the Publick Houses, or Barracks could accomodate. We therefore opposed it so strongly that the Ministry disownd the Measure, and the Secretary was obliged to give it up. On the other Hand the Act is made rather more favourable than it was being declared not to extend to any Colony, that has or shall make such Provision by Acts of its own for Quartering the Troops as shall have received the Kings Assent, and even leaving the Mode open to be varied by an Agreement between the Magistrates and Officers. I enclose a Copy of the Act as it passed.
I send you also a Pamphlet which I think very well written in our Favour, and therefore have distributed many of them the author is yet unknown. Be pleased to present my best respects to your Assembly when you have one, and assure them of my most faithful Services. I am with great Regard Sir Your most Obedient and most humble Servant
B. Franklin
PS. April 21. The Ships not being sailed, I have an opportunity of informing you, that, on Wednesday last, a Motion was mad [sic] in the House of Commons for repealing the Duty Acts, which was supported by Gen. Conway, Sir George Saville, and a number of our Friends, but not carried. An Act, however, will pass, for granting a Bounty, during 21 Years, on all raw Silk imported from the Colonies, of £25 for every £100 value during the first Seven Years £20 for Do. during the next Seven Years, and £15 for Do. during the last Seven Years. The Act permitting the exportation of Rice from Carolina and Georgia to more Southern Parts of America is also Continued.
